—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 4, 1991, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated, assault in the second degree and attempted assault in the second degree.
We have examined defendant’s claim that County Court’s imposition of consecutive, as opposed to concurrent, sentences was unduly severe and conclude that this argument is without merit. Given the heinous nature of defendant’s conduct and his past criminal history, we see no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.